Appeal by defendant from a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered April 20, 1980, convicting him of grand larceny in the second degree (four counts), upon a jury verdict, and imposing sentence. By order dated March 16,1981, this court remitted the case to Criminal Term for a hearing on the question of whether the defendant was deprived of his right to a speedy trial (see CPL 30.20; 30.30) and the appeal has been held in abeyance in the interim (People v Samilenko, 80 AD2d 878). The court (Mclnerney, J.), has complied and rendered a report in accordance therewith. Judgment affirmed, and the case is remitted to Criminal Term for further proceedings pursuant to CPL 460.50 (subd 5). The hearing record established that defendant or his counsel requested a delay of approximately five and one-half months while defendant was awaiting a determination on his appeal from a prior judgment of conviction. Since that delay is not chargeable to the People (CPL 30.30, subd 4, par [e]) defendant’s claim that he was deprived of his right to a speedy trial is without merit. We have considered defendant’s remaining contentions and find them to be also without merit. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.